Citation Nr: 0841496	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in 
Denver, Colorado


THE ISSUE

Eligibility for benefits under the Civilian Health and 
Medical Program of the Department of Veterans Affairs 
(CHAMPVA) as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  The veteran died in August 1960 and the 
appellant is the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 administrative decision by the 
Department of Veterans Affairs (VA) Health Administration 
Center (HAC) in Denver, Colorado.  The HAC denied basic 
eligibility to CHAMPVA benefits because the appellant's late 
husband did not die from a service-connected disability and 
he was not rated totally disabled by VA at the time of his 
death.

The appellant's Notice of Disagreement with that decision was 
received at the HAC on December 30, 2004.  The HAC issued a 
Statement of the Case (SOC) on January 3, 2005.  The 
appellant's substantive appeal (VA Form 9), was received at 
the HAC in November 2005.  

The case was certified on appeal to the Board in December 
2005.  In February 2008 correspondence to the appellant, the 
Board explained that her substantive appeal was not timely 
filed, and she was given 60 days to respond.  The appellant 
did not thereafter provide written argument or evidence 
relevant to the issue of whether her substantive appeal was 
timely filed.  

The appellant requested to appear for a personal hearing at 
the Board, but later withdrew that request.  Specifically, 
the appellant's son submitted a letter to the Board in April 
2008 indicating that his mother (the appellant) would not be 
able to attend a hearing because she suffered from dementia.  
In the same letter, the veteran's son indicated that his 
mother might be eligible for CHAMPUS based on his own 
service, and the fact that he was a disabled veteran with a 
100 percent disability rating from VA.  The matter is 
referred to the HAC for appropriate action.  

FINDINGS OF FACT

1.  The HAC notified the appellant in an administrative 
decision issued on July 19, 2004, that she was not eligible 
for CHAMPVA benefits based on her late husband's service 
because he did not die from a service-connected disability 
and he did not have a 100 percent permanent and total 
disability rating at the time of his death.

2.  The appellant's timely notice of disagreement with the 
administrative decision denying eligibility for CHAMPVA 
benefits was received at the HAC in December 2004, and the 
HAC mailed a statement of the case regarding this issue to 
the appellant on January 3, 2005.

3.  The appellant's substantive appeal (VA Form 9, Appeal to 
Board of Veterans' Appeals), was received by the HAC on 
November 11, 2005.

4.  The appellant did not file a substantive appeal within 
one year of July 19, 2004 (the date on which the 
administrative decision was issued), or within sixty days of 
January 3, 2005 (the date on which the SOC was issued); and 
she did not submit a request for extension of time for filing 
a substantive appeal prior to the expiration of the time 
limit for filing the appeal.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the appellant's 
claim of entitlement to CHAMPVA benefits because her appeal 
to the Board was not timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 
20.305, 20.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159.  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where, as here, that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Consequently, the HAC's 
efforts to comply with VA's duties to notify and assist the 
claimant regarding the evidence necessary to substantiate the 
claim for basic eligibility for CHAMPVA benefits need not be 
addressed.

Instead, the threshold question is whether the Board has 
jurisdiction to review the underlying issue of eligibility 
for CHAMPVA benefits.  If the appellant did not file a timely 
substantive appeal, then the appeal fails for lack of 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction (AOJ) 
mails the statement of the case to the appellant or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the AOJ.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the AOJ's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an AOJ's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.
An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

Absent evidence of a postmark, it is presumed that any 
written document required to be "filed within a specified 
period of time," which includes a notice of disagreement or 
substantive appeal, was mailed five days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

The appellant was mailed the statement of the case on January 
3, 2005.  The appellant did not submit additional evidence 
that required the issuance of a supplemental statement of the 
case.  The appellant did not make a request for an extension 
of the deadline for submitting her substantive appeal.  The 
substantive appeal was received on November 11, 2005, more 
than 9 months after the statement of the case was issued and 
more than one year after notice of the administrative 
decision was mailed.  

As the substantive appeal filed on November 11, 2005, was 
submitted over 60 days after the statement of the case was 
issued and over a year after the relevant administrative 
decision was issued, the substantive appeal was not timely 
filed regarding the issue of eligibility for CHAMPVA 
benefits.  Absent a timely filed substantive appeal, the 
Board lacks jurisdiction to address the merits of the claim.


ORDER

As an appeal of the issue of eligibility for CHAMPVA benefits 
stemming from a July 2004 administrative decision was not 
perfected, the appeal of that decision is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


